Citation Nr: 1112918	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-26 083	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the September 20, 1971, rating decision which denied entitlement to service connection for hearing loss. 



REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from September 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim that an RO decision in September 1971, which denied entitlement to service connection for hearing loss, was a product of clear and unmistakable error.


FINDINGS OF FACT 

The RO committed CUE in its September 1971 rating decision in denying entitlement to service connection for hearing loss, because the law required that the Veteran's hearing acuity be presumed to have been normal at enlistment into service, and the evidence of record at that time did not clearly and unmistakably establish that the Veteran had a pre-existing hearing loss at entry into service.  

CONCLUSION OF LAW

The September 1971 RO rating decision that denied entitlement to service connection for hearing loss contained clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).
The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  In any event, in view of the disposition herein, additional discussion of those procedures is unnecessary because any defect in the notice or assistance provided to the Veteran would have constituted harmless error.

II.  Applicable Statutes, Regulations, and Case law

A.  Clear and Unmistakable Error

Previous determinations which are final and binding, including decisions of service connection, degree of disability, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such an error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).
 
Any claim of CUE must be asserted with specificity.  See Andre v. Principi, 301 F. 3d 1354, 1361 (Fed. Cir. 2002).  Such a contention must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the VA decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement. 

Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable error" in a prior rating action involves a situation in which the correct facts, as they were known at the time, were not before the adjudicator or the pertinent statutory or regulatory provisions in existence at the time were incorrectly applied by the adjudicator.  The error must be "undebatable" such that reasonable minds could only conclude that the rating action in question was fatally flawed at the time it was made.  Id.  In addition, the determination of whether there was CUE in the prior rating determination must be based on the record and law that existed at the time of the rating action in question.  Id.

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell, supra).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir.) (expressly adopting the "outcome determinative" test from Russell, supra), cert. denied, 120 S. Ct. 405 (1999).

Examples of situations which do not constitute CUE are: (1) a new medical diagnosis which "corrects" an earlier diagnosis considered in a decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (4) the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  See 38 C.F.R. § 20.1403(d)-(e) (pertaining to allegations of CUE in a prior Board decision).


B.  Service Connection (at the time of the September 1971 rating decision)

The pertinent law in 1971, as now, provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1971).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b) (1971).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

In general, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (1971).

The Board notes that the language of the aforementioned regulation at 38 C.F.R. § 3.304(b) was amended effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2010)).  The amended regulation requires that, before the presumption of soundness on entrance into active service may be rebutted, VA must show that the disability at issue pre-existed entry into service, and was not aggravated during service.  See also Cotant v. Principi, 17 Vet. App. 116 (2003) and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

As noted above, a review for CUE in a prior rating decision must be based on the record and the law that existed when that decision was made.  Consequently, although it appears, based upon the factual record, that our analysis as to the pending motion would reach the same result under either the new or the old regulatory language, CUE may not be found on the basis that, subsequent to the rating decision challenged, there has been a change in the language or interpretation of a pertinent statute or regulation.

III.  Evidence of record at the time of the September 1971 rating decision

At the time of the RO's September 1971 rating decision, the evidence of record included the Veteran's DD Form 214, his service treatment records (STRs), his claim (on VA Form 21-526), and medical evidence obtained in connection with his claim.  

The STRs show that the Veteran's ears were clinically evaluated as normal and he demonstrated a hearing acuity of 15 over 15 bilaterally on whispered voice test at the September 1960 enlistment examination.  His PULHES profile shows the annotation of "1" in the fourth category of ("H") for hearing, on the September 1960 enlistment examination report.    See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service.)).   The Veteran also denied having ear, nose, or throat trouble on the September 1960 enlistment report of medical history.  

During service, the Veteran underwent audiological evaluation in December 1960, March 1962, June 1963, and October 1963, and August 1964.  It is noted that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Accordingly, for the audiological evaluations listed above, the Board has converted the ASA units to ISO units in parentheses below.  

In December 1960, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
10 (20)
45 (50)
LEFT
-10 (5) 
-5 (5)
-10 (0)
0 (10)
25 (30)

In March 1962, the Veteran demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
15 (25)
5 (15)
-
-
LEFT
10 (25)
5 (15)
5 (15)
-
-

It was also noted, at that time, that the Veteran was being examined and was found physically qualified and aeronautically adapted for duty involving flying as an Aircrew Candidate.  The audiogram was noted to be within normal limits with no defects noted.  

In June 1963, the Veteran demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-10 (0)
15 (25)
45 (50)
LEFT
5 (20)
0 (10)
-5 (5)
-5 (5)
30 (35)

It was noted that the Veteran was examined and found to be physically qualified for duty as an explosive driver.  The audiogram was noted to be within normal limits, with no defects noted.  

On October 16, 1963, the Veteran demonstrated pure tone thresholds, in decibels, as follows (as depicted by graph):




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
-
60 (65)
LEFT
0 (15)
0 (10)
0 (10)
-
40 (45)

The Veteran also underwent audiological evaluation on October 23, 1963.  However, the audiometric findings, as depicted by graph, are unclear.   

At his August 1964 separation examination, the Veteran demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
20 (30)
50 (55)
LEFT
5 (20)
5 (15)
0 (10)
5 (15)
40 (45)

Also of record was the Veteran's DD Form 214, which showed that he had served as an aircraft engine mechanic in the U.S. Navy.  

On the VA Form 21-526 received by VA on June 8, 1971, the Veteran wrote that he had hearing loss, especially at higher frequencies, caused by working around operating jet engines while enlisted in the U.S. Navy.  He wrote that hearing loss was first observed during a hearing test at the Naval Air Station, Quonset Point, Rhode Island, in late 1963 or early 1964.  He asserted that the person giving the test said additional exposure operating jet engines might increase the hearing loss, but due to a lack of sufficient qualified personnel, he was kept on a job that required working around operating engines.  The Veteran reported that he had received no treatment for hearing loss in service.

In July 1971, the Veteran gave a history of hearing loss being detected as a result of a routine audiometric examination conducted in service, in the spring of 1964.  He reported that his activities at the time consisted of working as a quality control engineer mechanic, working with jet engines.  He reported no specific injury to the ears and no history of infections involving the ears.  It was noted that the Veteran was scheduled for an audiometric examination at Idaho State University Hearing and Speech Clinic in August.  

In August 1971, the Veteran underwent an audiometric examination at Idaho State University.  He reported that he had been aware of a hearing problem for approximately seven years.  He also reported that he had high pitched tinnitus for the right ear.  

On audiological evaluation, the Veteran demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5 
0 
-
80
LEFT
5 
10
0
-
55

The examining audiologist (C.E.N., M.S.) wrote that the test results indicated that the Veteran had bilateral mild to severe hearing loss, with no apparent air-bone gap.  The audiologist added that the lack of air-bone gap, the negative tone decay scores and the positive SISI scores all strongly suggested the possibility of cochlear pathology.  However, no further opinion was provided.  

In a letter dated August 20, 1971, from H.M., M.D. addressed to the chief of outpatient service at the VA Center in Boise, Idaho, it is written that the Veteran complained of bilateral hearing loss which he attributed to acoustic trauma due to jet engine noise on an aircraft flight deck.  Dr. H.M. wrote that the Veteran had stated that he had no hearing loss prior to this exposure to loud noise.  He also said he had difficulty with speech discrimination.  The physician noted that no pathology was found upon ear, nose, and throat examination.  He further wrote that the Rinne's was positive for both ears.  The impression was moderate sensory-neural hearing loss due to acoustic trauma.  

The September 1971 RO rating decision denied the Veteran's claim for service connection for hearing loss.  The RO reasoned that available records did not show that the Veteran was given an audiometric examination upon entrance into service, but that such an examination was given on December 1960 and showed a loss in the 4000 cycle range of 45 decibels on the right and 25 decibels on the left.  The RO noted that the discharge examination showed a decibel loss of 50 on the right and 40 on the left in the 4000 cycle range.  The RO further wrote that the audiological examination showed a decibel loss of 75 on the right and 50 on the left in the 4000 cycle range.  The RO concluded that the evidence showed that a high frequency hearing loss had existed prior to service and there was no evidence of a disease or injury to the ears in service, or an increase in severity beyond the pre-service level of disability.  Consequently, in-service aggravation was found not to be established by the evidence of record.  

III.  Analysis

For reasons explained below, the Board finds that there was CUE in the September 1971 rating decision with respect to its finding on the question of whether the Veteran had a hearing loss that existed prior to service.  

Upon review of the evidence of record at the time of the September 1971 rating decision, the Board concludes that there was insufficient evidence in the claims file in September 1971 for the RO to find, in accordance with the law then in effect, that the Veteran's hearing loss pre-existed service.  In this regard, it is noted that the RO's written findings acknowledged that the Veteran did not undergo audiometric testing upon entrance into service.  However, at his enlistment examination he was shown to have a normal hearing acuity by whispered voice test.  Consequently, the Veteran was presumed sound at entrance to service with respect to a hearing loss disability, in the absence of clear and unmistakable evidence demonstrating that hearing loss existed prior to service.  While the RO appeared to base its conclusion that the Veteran had a pre-existing hearing loss on the fact that there was no audiometric testing done at enlistment and, approximately three months later, the Veteran demonstrated a hearing loss at the 4000 Hertz level, this evidence is not sufficient to clearly and unmistakably establish a pre-existing hearing loss.  In fact, the RO makes no mention of the clear and unmistakable evidence standard (as required for rebuttal of the presumption of soundness) in its finding or evaluation of the Veteran's claim.  

We recognize that audiometric testing and whispered voice testing do not necessarily produce equally accurate results.  However, the fact remains that the evidence of record at the time of the September 1971 rating decision showed that the Veteran entered service with a normal hearing acuity, and he subsequently performed duties in capacities which would expose him to loud noises.  Approximately three months after entrance, and in subsequent in-service hearing evaluations, he was shown to demonstrate a bilateral hearing impairment as defined by VA regulation (despite notations by service examiners that his hearing was within normal limits and he had no hearing defect).  When he filed his claim, and at audiological evaluations, the Veteran consistently reported that he had first noticed a hearing problem in service.  Further, Dr. H.M. attributed the Veteran's sensorineural hearing loss to in-service acoustic trauma in his August 1971 letter, which was not addressed by the RO.   

After review of the evidence of record and the law in effect at the time of the September 1971 rating decision, it is clear that the statutory and regulatory provisions extant at the time were either not applied or incorrectly applied by the RO.  Indeed, the September 1971 RO decision denying service connection for hearing loss did commit an error as to which reasonable minds could not differ, by finding that the Veteran's hearing loss had pre-existed service and had not been aggravated therein.  That error, had it not been made, would have manifestly changed the outcome of the decision.

Because the Board has found CUE in the September 1971 decision for the reasons explained above, the Veteran is entitled to reversal/amendment of the denial of service connection for hearing loss.  As provided by the governing regulation, "For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision of the grounds of [CUE] has the same effect as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).



ORDER

CUE having been found in the September 1971 RO rating decision denying entitlement to service connection for hearing loss contained CUE, the claim to revise or reverse that decision is granted.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



